COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 '

                                                 '              No. 08-17-00016-CV
 IN RE: EL PASO ELECTRIC
 COMPANY,                                        '         AN ORIGINAL PROCEEDING

                               Relator.          '                IN MANDAMUS
                                                 '


                                 MEMORANDUM OPINION

       Relator, El Paso Electric Company, has filed a mandamus petition asking that we issue

the writ of mandamus against the Honorable Sergio H. Enriquez, Judge of the 448th District

Court in El Paso County, Texas. Relator requests that we order Respondent to vacate an order

which denied Relator’s plea to the jurisdiction and to grant the plea to the jurisdiction. Relator

has also filed a motion for emergency relief asking for a stay of all proceedings in the underlying

case pending resolution of the mandamus. We deny both the motion for emergency relief and

the petition for writ of mandamus.

       To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we
conclude that Relator has failed to establish it is entitled to mandamus relief. Accordingly, we

deny the motion for emergency relief and the petition for writ of mandamus.


February 6, 2017
                                    YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-